DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “wherein each of the first reticles has a plurality of grooves with a same orientation” is vague and indefinite. The “first reticles” does not have proper antecedent basis in the claims since only a single reticle has been introduced. It is unclear if the limitation is meant to introduce multiple first reticles or if the limitation is meant to refer to each of the first gratings. For the purposes of examination, the limitation is being interpreted as meaning wherein each of the first 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaccabarozzi et al. (US PGPub 2014/0340663, Scaccabarozzi hereinafter).
Regarding claim 1, Scaccabarozzi discloses a reticle structure (Figs. 1-2, 4, support structure MT), comprising: 
a reticle stage comprising a plurality of first burls and a plurality of second burls, wherein the second burls are disposed on a center of the reticle stage and the first burls disposed on an edge of the reticle stage such that the first burls surround the second burls (Figs. 1-2 and 4, para. [0069], the support structure MT includes a plurality of burls 44, some of which are provided surrounding the central burls of the support structure); and 
a reticle mounted on the reticle stage (Figs. 1-2 and 4, mask MA is held on mask support structure MT), wherein the reticle comprises: 

a pattern layer overlying the base material (Fig. 4, para. [0069], the mask MA includes pattern 48), 
wherein the pattern layer comprises a plurality of first gratings, and each of the first burls is vertically aligned with one of the first gratings (Fig. 4, paras. [0025], [0075], [0076], [0082], the mask pattern includes periodic structures 48 aligned with burls 44).
Regarding claim 17, Scaccabarozzi discloses a method of detecting intactness of a burl of a reticle stage (Figs. 1-2, 4, paras. [0029], [0070]-[0073], [0087], [0088], [0096], [0107]-[0108]), the method comprising: 
securing a reticle on a plurality of burls of a reticle stage, wherein the reticle comprises a pattern layer having a plurality of gratings, and the gratings are respectively aligned with the burls (Fig. 4, paras. [0025], [0069], [0075], [0076], [0082], the support structure MT includes a plurality of burls 44. The mask pattern includes periodic structures 48 aligned with burls 44); and 
directing a light beam from the pattern layer of the reticle toward a transmission image sensor (TIS), such that a 3-D aerial image of the pattern layer is formed (Figs. 4, 6, and 7, paras. [0029], [0070]-[0073], [0087], [0088], [0096], [0107]-[0108], light is directed from the mask pattern 48 on mask MA to image detector 42 to detect the height profile of the patterning device to determine the deformation of the mask MA from the contamination particle 46).
Regarding claim 18, Scaccabarozzi discloses further comprising comparing the 3-D aerial image of the pattern layer to a reference aerial image of the reticle, such that intactness of the burls are detected (Figs. 4, 6, 7, paras. [0029], [0070]-[0073], [0087], [0088], [0096], [0107]-[0108], the processor 50 compares the height profile if the mask with height profile previously identified to determine the condition of the burls for the presence of contamination). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as applied to claim 1 above, and further in view of Nishi (US Patent No. 5,646,413).
Regarding claim 2, Scaccabarozzi does not appear to explicitly describe wherein each of the first gratings is composed of a plurality of second gratings.
Nishi discloses wherein each of the first gratings is composed of a plurality of second gratings (Figs. 4, 5, 12, 14, col. 12, lines 11-60, the fine alignment marks 29A-30D formed on the reticle 12 include multiple gratings). 

Regarding claim 3, Scaccabarozzi as modified by Nishi discloses wherein the second gratings are arranged in a cross shape with four arms of equal length (Nishi, Figs. 4, 5, 12, 14, the fine alignment marks 29A-30D formed on the reticle 12 include four sets of multiple gratings).
Regarding claim 8, Scaccabarozzi does not appear to explicitly escribe wherein a patterning region is defined in a center of the reticle, a detecting region is defined to surround the pattern region, the first gratings are arranged in the detecting region, and a predetermined pattern for forming a semiconductor device is arranged in the patterning region.
Nishi discloses wherein a patterning region is defined in a center of the reticle, a detecting region is defined to surround the pattern region, the first gratings are arranged in the detecting region, and a predetermined pattern for forming a semiconductor device is arranged in the patterning region (Fig. 4, col. 12, lines 11-60, the reticle 12 includes alignment marks 29A-30D arranged in a peripheral region to the central pattern area of the reticle 12 including the device pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a patterning region is . 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as modified by Nishi as applied to claim 2 above, and further in view of Shih et al. (US PGPub 2016/0291482, Shih hereinafter).
Regarding claim 4, Scaccabarozzi as modified by Nishi does not appear to explicitly describe wherein the second gratings are arranged in a square shape.
Shih discloses wherein the second gratings are arranged in a square shape (Figs 4-5, paras. [0041], [0045]-[0049], the photomask 402 includes first and second patterns 404, 414 which are formed as box-in-box patterns with multiple parallel concentric grating lines with pitches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second gratings are arranged in a square shape as taught by Shih as second gratings in the reticle structure .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as applied to claim 1 above, and further in view of Hagiwara (US PGPub 2007/0146708).
Regarding claim 5, as best understood, Scaccabarozzi does not appear to explicitly describe wherein each of the first reticles has a plurality of grooves with a same orientation.
Hagiwara discloses wherein each of the first reticles has a plurality of grooves with a same orientation (Figs. 3A, 9, 10, paras. [0067], [0119], [0125], the mark on reticle R is formed of fine-groove marks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of grooves with a same orientation as taught by Hagiwara in the reticle structure as taught by Scaccabarozzi since including wherein each of the first reticles has a plurality of grooves with a same orientation is commonly used to provide well-known marks for accurate reticle alignment 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as applied to claim 1 above, and further in view of Shih et al. (US PGPub 2016/0291482, Shih hereinafter).
Regarding claim 6, Scaccabarozzi does not appear to explicitly describe wherein an orientation of a plurality of grooves of one of the first gratings is different from an orientation of a plurality of grooves of another one of the first gratings.
Shih discloses wherein an orientation of a plurality of grooves of one of the first gratings is different from an orientation of a plurality of grooves of another one of the first gratings (Figs 4-5, paras. [0040], [0041], [0045]-[0049], the photomask 402 includes first and second patterns 404, 414 which are formed as box-in-box patterns with multiple parallel concentric grating lines with pitches. The gratings lines are formed by grooves between absorber features arranged in different directions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an orientation of a plurality of grooves of one of the first gratings is different from an orientation of a plurality of grooves of another one of the first gratings as taught by Shih as the reticle structure as taught by Scaccabarozzi since including wherein an orientation of a plurality of grooves of one of the first gratings is different from an orientation of a plurality of grooves of another one of the first gratings is commonly used to provide a reticle structure capable of monitoring lithography focus (Shih, paras. [0049]-[0051]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as applied to claim 1 above, and further in view of Tsukamoto et al. (US PGPub 2004/0036850, Tsukamoto hereinafter).
Regarding claim 7, Scaccabarozzi does not appear to explicitly describe wherein each of the second burls is vertically aligned with one of the first gratings.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the second burls is vertically aligned with one of the first gratings as taught by Tsukamoto in the reticle structure as taught by Scaccabarozzi since including wherein each of the second burls is vertically aligned with one of the first gratings is commonly used to reduce the alignment error to improve overlay precision (Tsukamoto, paras. [0013]-[0015]). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi et al. (US PGPub 2014/0340663, Scaccabarozzi hereinafter) in view of Wehrens et al. (US Patent No. 6,842,247, Wehrens hereinafter). 
Regarding claim 9, Scaccabarozzi discloses a lithography system (Figs. 1-2, lithographic apparatus 100), comprising:
a light source (Figs. 1-2, 4, source collector module SO or radiation source 40);
a reticle (Figs. 1-2 and 4, mask MA is held on mask support structure MT) comprising: 
a base material (Figs. 1-2 and 4, para. [0069], the mask MA includes a base surface on which pattern 48 is formed. The mask MA is supported by burls 44); and 
a pattern layer overlying the base material (Fig. 4, para. [0069], the mask MA includes pattern 48), 

a reticle stage comprising a plurality of burls for securing the reticle on the reticle stage, wherein the burls are respectively aligned with the first gratings (Fig. 4, paras. [0025], [0069], [0075], [0076], [0082], the periodic structures of mask pattern 48 are aligned with burls 44 on support structure MT); 
a semiconductor wafer stage configured to hold a semiconductor wafer (Figs. 1-2, para. [0044], a substrate W is disposed on substrate table WT); and 
a transmission image sensor (TIS), wherein the reticle is configured to direct a light beam of the light source toward the TIS (Figs. 4, 6, and 7, paras. [0029], [0070]-[0073], [0087], [0088], [0096], [0107]-[0108], light is directed from the mask pattern 48 on mask MA to image detector 42 to detect the height profile of the patterning device to determine the deformation of the mask MA from the contamination particle 46). However, Scaccabarozzi does not appear to explicitly describe the transmission image sensor disposed on the semiconductor wafer stage beside the semiconductor wafer.
Wehrens discloses a transmission image sensor (TIS) disposed on the semiconductor wafer stage beside the semiconductor wafer, wherein the reticle is configured to direct a light beam of the light source toward the TIS (Figs. 2A-E, col. 5, lines 15-67, col. 6, lines 6-30, the transmission image sensors (TIS) are mounted on the substrate table WT to a region next to the wafer W, and light is projected through the reticle RE to the TIS sensor). 
.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as modified by Wehrens as applied to claim 9 above, and further in view of Tsukamoto et al. (US PGPub 2004/0036850, Tsukamoto hereinafter).
Regarding claim 10, Scaccabarozzi as modified by Wehrens does not appear to explicitly describe wherein a projection of each of the burls on the reticle is overlapped with one of the first gratings.
Tsukamoto discloses wherein a projection of each of the burls on the reticle is overlapped with one of the first gratings (Figs. 1-2, paras. [0053]-[0054], the protrusions 2a of the chuck are aligned with the alignment marks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a projection of each of the burls on the reticle is overlapped with one of the first gratings as taught by Tsukamoto in . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as modified by Wehrens in view of Tsukamoto as applied to claim 10 above, and further in view of Nishi.
Regarding claim 11, Scaccabarozzi as modified by Wehrens in view of Tsukamoto does not appear to explicitly describe wherein each of the first gratings is a repeat unit comprising a plurality of second gratings. 
Nishi discloses wherein each of the first gratings is a repeat unit comprising a plurality of second gratings (Figs. 4, 5, 12, 14, col. 12, lines 11-60, the fine alignment marks 29A-30D formed on the reticle 12 include multiple gratings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the first gratings is a repeat unit comprising a plurality of second gratings as taught by Nishi in the lithography system as taught by Scaccabarozzi as modified by Wehrens in view of Tsukamoto since including wherein each of the first gratings is a repeat unit comprising a plurality of second gratings is commonly used to improve alignment measurement for positioning the reticle by providing multiple measurement locations.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as modified by Wehrens as applied to claim 9 above, and further in view of Shih.
Regarding claim 15, Scaccabarozzi as modified by Wehrens does not appear to explicitly describe wherein each of the first gratings is formed from a plurality of absorbing layers spaced apart from one another by a groove having a pitch. 
Shih discloses wherein each of the first gratings is formed from a plurality of absorbing layers spaced apart from one another by a groove having a pitch (Figs. 4-5, paras. [0040], [0041], [0045]-[0049], the photomask 402 includes first and second absorber patterns 404, 414 which are formed as box-in-box patterns using absorber pattern features with grooves between the features having pitches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the first gratings is formed from a plurality of absorbing layers spaced apart from one another by a groove having a pitch as taught by Shih as the first gratings in the lithography system as taught by Scaccabarozzi as modified by Wehrens since including wherein each of the first gratings is formed from a plurality of absorbing layers spaced apart from one another by a groove having a pitch is commonly used to provide a reticle structure capable of monitoring lithography focus (Shih, paras. [0049]-[0051]).
Regarding claim 16, Scaccabarozzi as modified by Wehrens in view of Shih discloses wherein each of the first gratings comprises a plurality of grooves having different pitches (Shih, Figs. 4-5, paras. [0040], [0041], [0045]-[0049], first and second absorber patterns 404, 414 are formed by features with different pitches).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as applied to claim 18 above, and further in view of Baselmans (US Patent No. 7,333,175). 
Regarding claim 19, Scaccabarozzi discloses the comparing operation (Figs. 4, 6, 7, paras. [0029], [0070]-[0073], [0087], [0088], [0096], [0107]-[0108], the processor 50 compares the height profile if the mask with height profile previously identified to determine the condition of the burls for the presence of contamination), but Scaccabarozzi does not appear to explicitly describe the method further comprises moving a position of a semiconductor wafer stage where the TIS is disposed, such that the light beam is directed toward a semiconductor wafer beside the TIS over the semiconductor wafer stage.
Baselmans discloses the method further comprises moving a position of a semiconductor wafer stage where the TIS is disposed, such that the light beam is directed toward a semiconductor wafer beside the TIS over the semiconductor wafer stage (Figs. 1-5, col. 7, lines 35-41, col. 12, lines 32-63, col. 14, lines 65-67, col. 15, lines 1-32, following performing a TIS measurement using the TIS sensor adjacent the substrate W on the substrate table WT, the substrate table and mask table are aligned to perform exposure on the substrate W). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included moving a position of a semiconductor wafer stage where the TIS is disposed, such that the light beam is directed toward a semiconductor wafer beside the TIS over the semiconductor wafer 
Regarding claim 20, Scaccabarozzi as modified by Baselmans discloses exposing a photoresist layer over the semiconductor wafer to the light beam, such that a predetermined pattern of the reticle is transferred to the photoresist layer (Scaccabarozzi, Figs. 1, 2, paras. [0044], [0055], [0064], the illumination light patterned by the mask MA is projected through a projection system PS to project the pattern onto a photoresist covered substrate W, Baselmans, Fig. 1, col. 5, lines 34-50, col. 15, lines 30-31, the resist-coated substrate W is exposed to the pattern of patterning structure MA projected by projection system PL).  


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the repeat unit has five second gratings, one of the second gratings is arranged in the middle of the projection, two of the second gratings are arranged on two opposing sides of the one in the middle, and the other two of the second gratings are arranged on the other two opposing sides of the one in the middle. These limitations in combination with the other limitations of the parent claims would render claim 12 non-obvious over the prior art of record.
The dependent claim would likewise be allowable by virtue of its dependency.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the repeat unit has nine second gratings arranged as a 3 X 3 square, and the projection is in the middle of the square. These limitations in combination with the other limitations of the parent claims would render claim 14 non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882